—In an action, inter alia, to enjoin the defendants from utilizing the plaintiffs cesspool, the defendant Chestnut Homes, Inc., appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated October 11,1996, which granted the motion of the defendant Main Man, Watermain & Sewer Contractor, Inc., to dismiss the complaint insofar as asserted against it and denied its motion to reargue a prior motion to dismiss the complaint insofar as asserted against it.
. Ordered that the appeal of Chestnut Homes, Inc., from so much of the order as granted the motion of the defendant Main Man, Watermain & Sewer Contractor, Inc., is dismissed, without costs or disbursements, as the appellant is not aggrieved by that portion of the order (see, CPLR 5511); and it is further,
Ordered that the appeal of Chestnut Homes, Inc., from so much of the order as denied its motion to reargue is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
*501The appellant is not aggrieved by the dismissal of the complaint against the defendant Main Man, Watermain & Sewer Contractor, Inc. (see, CPLR 5511; Keith Props. v Hubinette Cowell Assocs., 243 AD2d 663; Dublin v Prime, 168 AD2d 597).
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.